  Case 4:20-cv-03656 Document 1-3 Filed on 10/26/20 in TXSD Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF TEXAS

NATIONWIDE CAPITAL FUNDING,        :
INC.                               :
                                   :
   v.                              :
                                   : Civil Action No.
JOHNSON CONTROLS                   :
FIRE PROTECTION LP                 :
                                   :
                                   :

            EXHIBIT C: STATE COURT DOCKET AND PLEADINGS
0123423131                              566789 1-3
                 Case 4:20-cv-03656 Document   6 7Filed
                                                      7
                                                           on7
                                                                89 7in
                                                                10/26/20    TXSD
                                                                               9 Page 2 of 15
                                           9:;<=<><?@AB>C9BDECF@DG<;H
  IGH>E              JKLMNJOMPQRSKTMLKURVWJPMJXRMJSRYZ[R\N]J^NJRSNJL_NURVM_QRT_NLQSLMNJRUT
  9BDEC̀abcE;        dedefghig 9BDECIGBGaD KjklYmRnRSlYlo 9BDECpHqE PmrksStukvwjkRnRPmrksStukvwjk
  x@>EC9<a;G         eyz       x@>EC{BGE gsdhsdede `E|GCIEGG@=? JsK
       Pwkm           L}~m                                         PmZjvl~kltu
     gsdhsdede      PNSWQJL       N_MXMJKURTQLMLMNJC9pCeyzCpp` CKWSWR\N^QT]RQJQPMSLC I`Cx`CJKLMNJOMPQRSKTMLKU
                                   VWJPMJXRMJS
     zesdsdede       ^Q_MSQ        I`CI  {C\N]J^NJRSNJL_NURVM_QRT_NLQSLMNJRUTRKRVN_QMXJRUMMLQPRTK_LJQ_^]MTR^Q_MJXRML^
                                   _QXM^LQ_QPRKXQJLRSLRSN_TN_KLMNJCI 9 Cp CSMLKLMNJC`Ip `pC^QQ_KJSQRN_PQ_
    zesdhsdede      PNSWQJL       KJ^OQ_RN_MXMJKURTQLMLMNJC9pCeyzCpp` C]MSUKJPR\WPQRL]NK^C I`Cx`C\N]J^NJ
                                   SNJL_NURVM_QRT_NLQSLMNJRUT




228!778898"29! 82#782 78$77 %&'9()9*5+,-.+8/*)80)10729342$5086 77623*2308 020
         Case 4:20-cv-03656 Document 1-3 Filed on 10/26/20 in TXSD Page 3 of 15                            10/8/2020 3:57 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 47025846
                                                                                                         By: Brenda Espinoza
                                                                                                    Filed: 10/8/2020 3:57 PM
                                                               Recelpl Numbe r: 879198
EML
                                                               Tracking Number: 7379 1 730
COPY OF PLEADING PROVIDED BY PLT

                                     CAUSE NUMBER: 202059389


PLAINTIFF: NAT I ONW I DE CAPITAL FUNDING INC                         In the 061st Jud i c i a l

vs.                                                                   DlsLr_cL CourL of

DEFENDANT: JOHNSON CONTROL FIRE PROTECTION LP                         Harr~s County, Texas


                                             CITA:'ION
THE STATE OF TEXAS
County o = Harris

TO: JOHNSON CONTROL F I RE PROTECT I ON LP (A FORE GN LIMI TED PARTNERSH I P) BY SERV I NG ITS
REGISTERED AGENT CT CORPORATION
1999 BRYAN S:'REET SUI TE 900
DAL:..AS TX 75201

      Attached ~s a copy of PLAINT I FF'S ORI GI NAL PETIT ION.
This instrument was filed on September 23, 2020, in the above numbered and styled
cause on the docket in the above Judi c i a l Di str i c t Court o f Harr i s County, Texas, i n
the courthouse in the City of Houston, Texas. The instrument attached descr i bes the
claim against you.
   YOU HAVE BEEN SUED .    You may employ an attorney.      I f you or your attorney do n ot
file a written answer with the Distr i ct c:erk who ~ssued th i s c i tat i on by 1 0:00 a.m .
on the Monday next fo l lowing the exp i rat i on of twenty days af t er you were served th is
citation and petit i on, a default judgment may be taken against you.
      ISSUED AND GIVEN UNDER MY HAND and seal of said Cou:::t,            at Houston,        Texas,      this
September 23, 2020.




                                                         Ma r i l yn Burgess, District Clerk
                                                         Ha r ris County, :'exas
                                                         20 1 Caro:ine, Houston, Texas 77002


                                                         Ge n e r ated By: WANDA CHAMBERS


Issued at request of:
BAUCUM, JOSEPH BENEDICT
615 NORTH UPPER BROADWAY, SUITE 1100
CORPUS CHRIS:' I , TX 78401 - 0748
361 - 888 - 920:.

Bar Number: 24076262




                                                                  CertifiedDocumentNumber:92537743-Page1of2
      Case 4:20-cv-03656 Document 1-3 Filed on 10/26/20 in TXSD Page 4 of 15



                                                              AFFIDAVIT OF SERVICE

State of Texas                                                          County of Harris                                          61 st District Court

Case Number: 202059389

Plaintiff:
NATIONWIDE CAPITAL FUNDING, INC.
VS.

Defendant:
JOHNSON CONTROLS FIRE PROTECTION, LP

For:
Joseph B. Baucum
Wood Boykin & Wolter
615 N. Upper Broadway Suite 1100
Corpus Christi, TX 78401-0748

Received by Allen Civil Process on the 2nd day of October, 2020 at 10:40 am to be served on Johnson Control
Fire Protection Lp Registered Agent: CT Corporation, 1999 Bryan Street Suite 900, Dallas, TX 75201.

I, Anthony Collins, being duly sworn, depose and say that on the 2nd day of October, 2020 at 2:45 pm, I:

Executed service by hand delivering a true copy of the .Citation and Plaintiffs Original Petition to: Beatrice
Casarezbar, an authorized acceptance agent employed by Registered Agent CT Corporation System, Inc., who
is authorized to accept service of process for Johnson Control Fire Protection Lp, at the address of: 1999 Bryan
Street Suite 900, Dallas, TX 75201, and informed said person of the contents therein, in compliance with state
statutes.




"I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process Server in
good standing in the judicial circuit in which the process was served . I have personal knowledge of the facts set forth
in this affidavit, and they are true and correct."




                                                                                         Anthony Collins
                                                                                         PSC-357 Expires 12/31/2021
                   Sworn to before me on the 5th day of
                  by the affiant who is personally known to                             Allen Civil Process
me.                                                                                     400 Mann St
                                                                                        Suite 902
                                                                                        Corpus Christi, TX 78480
                                    -=---                                               (361) 884-1657




            ~
                  ...•·:;·~                     JON PE\<AR
                                                            44"4900
                /~--·~~
                      ~ ··t,
                 •~t-~, .,.s( '

                                        t.fiy
                                              Notary 10 # i2 '·
                                                            ~ ~ ?023
                                                                                        Our Job Serial Number: ALN-2020008508
             · •:             : =
                ·._,,;.. ~--~~..:
                 ·::t,~'()F'}\•'~   -
                                                                 =--;a
                                          Expitl''3 Ja!\uary ' "'.
                                            - - ~
             l..,~~=                         opynghl © 1992-2020 Dalabase Services. Inc • Process Serve~s Toolbox VS 11




                                                                                                              1111111 11111111111111111 II I   IIII II Ill
                                                                                                         CertifiedDocumentNumber:92537743-Page2of2
                                  Case
                                  •• "' .. . . • 4:20-cv-03656
                                            ~ , ,ii Mi
                                                               Document 1-3 Filed on 10/26/20 in TXSD Page 5 of 15
                                                         !!!I'.-   ii




                ...···•·· of                HAR.···•·••.
          :· ,6.
            •:,,;;;- •'
                        .. •··• · •• • • '9'tn
                                            V
                                               •••
        :i 0.:) ,/ *.
        : (.) : ____··. ,'
        ~
        ..c.)
          1- ~·
            ~
                '
                             . · ··.-•. ,Q0 ••\
                              :
                                  ~.   ''                                             =- =-
                                                                                 '';, , c:. ·~.
                                                                                    :;      ::
                                                                                     . .... .
                                                                                    ; "'(' :
                                         ~ ·_;
                    ·:;;,-:
            ..._ ~ ·•...·
                                                                       '



                                                                   .         _ _..-
                    ·<. ~~········· ....$ ./
                              ··.. · li!'·•-,.~
                                             *.....~~ ':.-·                ti .. ·•""..




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 26, 2020


     Certified Document Number:                                                                   92537743 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                                                                                                  9/23/2020 3:35:10 PM
                                                           Case 4:20-cv-03656 Document 1-3 Filed on 10/26/20 in TXSD Marilyn
                                                                                                                      Page Burgess
                                                                                                                             6 of 15 - District Clerk
                                                                                                                                                                  Harris County
                                                                                                                                                                  Envelope No: 46506657
                                                                                             2020-59389        / Court:
                                                                                             INFORMATION FOR ISSUANCE      061
                                                                                                                      OF SERVICE                                  By: CHAMBERS, WANDA R
                                                                                                                                                                  Filed: 9/23/2020 3:35:10 PM
                                                     REQUEST SERVICE TO BE ISSUED IN:
                                                     CASE NUMBER:
                                                     INSTRUMENT TO BE SERVED:                          _P_l_a1_·n_ti_ff'_s_O_r~ig~in_a_l_P_e_tit_io_n_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                     DA TE REQUESTED:                   September                                 23                             2020
                                                                                          MONTH                                    DAY                            YEAR

                                                     SERVICE BY (CHECK ONE):

                                                     CONSTABLE/SHERIFF                                                                RETURN TO ATTORNEY BY MAIL                xxxx
                                                                                         ----------
                                                                                                                  UP BY ATTORNEY/PROCESS
                                                     CERTIFIED MAIL
                                                                                         - - - - - - - - - - PICK
                                                     CITATION BY POSTING AT COURTHOUSE DOOR(# of days to be posted)
                                                     CITATION BY PUBLICATION ~(N_a_m_e_o_f_P_a~pe_r~)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                       (# of days to be published)


                                                     SERVICE TO BE ISSUED ON: (PLEASE PRINT INFORMATION)
                                                      1.) NAME:                                        Johnson Controls Fire Protection, LP, a Foreign Limited Partnership
                                                          ADDRESS:                                      1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136
                                                          AGENT (IF APPLICABLE):                       CT Corporation
                                                                                                     --~-----------------------

                                                     2.) NAME:
                                                          ADDRESS:
                                                          AGENT (IF APPLICABLE):


                                                     3.) NAME:
                                                          ADDRESS:
                                                          AGENT (IF APPLICABLE):

                                                     SERVICE REQUESTED BY:
                                                     NAME:                                             Joseph B. Baucum

                                                     ADDRESS:                                          615 N. Upper Broadway, Suite 1100, Corpus Christi, Texas 78401-0748
                                                     PHONE NUMBER:                                     361-888-9201
                                                     *FOR EACH PARTY SERVED YOU MUST FURNISH 1 COPY OF THE PLEADING(S) WITH THE EXCEPTION OF SEC.
                                                     OF ST ATE, COM. OF INSUR., TX. DEPT. OF TRANS., AND THE HAGUE CONVENTION.
CertifiedDocumentNumber:92293751-Page1of1




                                                     NOTES:




                                                                                                                          361-888-9201
                                                                                                                       PHONE NUMBER




                                                                                                                                                                                Page I of I
                                                    F:\7134 Nationwide\0\20 Citation Cover Sheet - Johnson Controls 0922-06-38.docx
                                  Case
                                  •• "' .. . . • 4:20-cv-03656
                                            ~ , ,ii Mi
                                                               Document 1-3 Filed on 10/26/20 in TXSD Page 7 of 15
                                                         !!!I'.-   ii




                ...···•·· of                HAR.···•·••.
          :· ,6.
            •:,,;;;- •'
                        .. •··• · •• • • '9'tn
                                            V
                                               •••
        :i 0.:) ,/ *.
        : (.) : ____··. ,'
        ~
        ..c.)
          1- ~·
            ~
                '
                             . · ··.-•. ,Q0 ••\
                              :
                                  ~.   ''                                             =- =-
                                                                                 '';, , c:. ·~.
                                                                                    :;      ::
                                                                                     . .... .
                                                                                    ; "'(' :
                                         ~ ·_;
                    ·:;;,-:
            ..._ ~ ·•...·
                                                                       '



                                                                   .         _ _..-
                    ·<. ~~········· ....$ ./
                              ··.. · li!'·•-,.~
                                             *.....~~ ':.-·                ti .. ·•""..




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 26, 2020


     Certified Document Number:                                                                   92293751 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                         Case 4:20-cv-03656 Document 1-3 Filed on 10/26/20 in TXSD Page 8 of 15                              9/23/2020 3:35 PM
                                                                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                                                                       Envelope No. 46506657
                                                                              2020-59389 / Court: 061                                                     By: Wanda Chambers
                                                                                                                                                      Filed: 9/23/2020 3:35 PM

                                                                                    CAUSE NO. - - - - - - - -


                                                    NATIONWIDE CAPITAL FUNDING, INC.                 §           IN THE DISTRICT COURT
                                                                                                     §
                                                    V.                                               §           ---
                                                                                                                           JUDICIAL DISTRICT
                                                                                                     §
                                                    JOHNSON CONTROLS FIRE                            §
                                                    PROTECTION, LP                                   §           HARRIS COUNTY, TEXAS


                                                                                PLAINTIFF'S ORIGINAL PETITION

                                                    TO THE HONORABLE JUDGE OF SAID COURT:

                                                           Nationwide Capital Funding, Inc. (hereinafter "Plaintiff') is complaining of Johnson

                                                    Controls Fire Protection, LP (hereinafter "Defendant") and for cause of action would respectfully

                                                    show the court the following:

                                                                                                    I.

                                                           Discovery in this lawsuit is intended to be conducted under Level 2.

                                                                                                    II.

                                                           Plaintiff is a Texas Corporation that maintains its principal office in Nueces County, Texas.

                                                           Defendant is a Foreign Limited Partnership and may be served with Citation through its

                                                    registered agent, CT Corporation, 1999 Bryan Street, Suite 900, Dallas, TX 75201-3136. This

                                                    Defendant is an entity and has not been issued a driver's license number or social security number.
CertifiedDocumentNumber:92293750-Page1of4




                                                                                                   III.

                                                           Defendant purchased goods, wares, merchandise, and/or services on credit from AES

                                                    Design and Construction, LLC (AES), who issued invoices for such goods and services, and in

                                                    turn assigned these invoices to the Plaintiff. As such, AES original invoices for the amount due

                                                    and owing were served on Defendant. The amount now outstanding and unpaid on the account is

                                                    the sum of $89,855.25.
                                                          Case 4:20-cv-03656 Document 1-3 Filed on 10/26/20 in TXSD Page 9 of 15



                                                                                                                      IV.

                                                              This court has jurisdiction over the parties and issues in this case. Venue for this action is

                                                    proper in Harris County, Texas, pursuant to§§ 15.002 of the Civil Practice and Remedies Code

                                                    because this is the county in which a substantial part of the events giving rise to the cause of action

                                                    occurred.

                                                                                                                      v.
                                                              Repayment on the invoices fell into default because Defendant failed to pay as agreed, even

                                                    though Defendant acknowledged the assignment of the invoices to Plaintiff. Demand was made

                                                    that the Defendant pay the amounts due and owing to Plaintiff on the invoices; however, despite

                                                    such demands, Defendant failed and refused, and continues to fail and refuse to pay the invoices

                                                    in accordance with the terms agreed to by the parties.

                                                                                                                     VI.

                                                              Plaintiff is the owner and holder of the invoices, and is also entitled to recovery thereon.

                                                    All conditions precedent for recovery have occurred.

                                                                                                                     VII.

                                                              After application of all offsets and credits, as of July 13, 2020, there is past due and payable

                                                    by Defendant to Plaintiff the unpaid balance of $89,855.25.

                                                                                                                     VIII.
CertifiedDocumentNumber:92293750-Page2of4




                                                              As a result of Defendant's default on the payment of its obligation to Plaintiff, Plaintiff

                                                    was required to hire the undersigned attorneys to assist it in collecting the amounts due and owing

                                                    to Plaintiff. Such attorneys have rendered services in an effort to collect the unpaid balance, and

                                                    continue to render services by prosecuting this lawsuit. Plaintiff is currently represented by the

                                                    undersigned attorneys and has agreed to pay them reasonable and necessary attorney's fees and



                                                                                                                                                        Page2
                                                    F:\7134 Nationwide\0\20 POP - Johnson Controls 0922-06-38.docx
                                                         Case 4:20-cv-03656 Document 1-3 Filed on 10/26/20 in TXSD Page 10 of 15



                                                    expenses. The claim has been presented to Defendant, but just amounts owed by Defendant to

                                                    Plaintiff have not been tendered. More than thirty (30) days have expired since the claim was

                                                    initially presented. Accordingly, Plaintiff is entitled to recover its reasonable and necessary

                                                    attorney's fees and expenses, as permitted by the terms of the loan documents and the law.

                                                                                                                     IX.

                                                              Plaintiff by this lawsuit is seeking not only the amounts due and owing to it under the

                                                    invoice, but also seeking to recover its reasonable and necessary attorney's fees, expenses, and

                                                    other costs of collection as permitted by law.

                                                                                                                     X.

                                                                                              REQUESTS FOR DISCLOSURE

                                                              Pursuant to Rule 194 of the TEXAS RULES OF CIVIL PROCEDURE, Plaintiff requests that

                                                    Defendant discloses, within fifty (50) days of the service of this request, the information or material

                                                    described in Rule 194.2(a) through (1), inclusive. In addition, pursuant to Rule 190.2(b)(6) of the

                                                    TEXAS RULES OF CIVIL PROCEDURE, Plaintiff further requests that Defendant disclose all

                                                    documents, electronic information, and tangible items that Defendant has in its possession,

                                                    custody, or control and may use to support its claims and defenses in this lawsuit.

                                                              WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendant be cited to
CertifiedDocumentNumber:92293750-Page3of4




                                                    appear and answer herein, and that upon final hearing, Plaintiff have judgment against Defendant

                                                    as plead herein in the amounts set out above, post judgment interest at the highest rate permitted

                                                    by law, judgment against Defendant for Plaintiff's reasonable and necessary attorney's fees, all

                                                    costs of court, together with post judgment interest on such attorney's fees, and such other and

                                                    further relief to which Plaintiff may show itself justly entitled.




                                                                                                                                                     Page 3
                                                    F:\7134 Nationwide\0\20 POP - Johnson Controls 0922-06-38.docx
                                                         Case 4:20-cv-03656 Document 1-3 Filed on 10/26/20 in TXSD Page 11 of 15



                                                                                                                     Respectfully submitted,

                                                                                                                     WOOD, BOYKIN & WOLTER
                                                                                                                     A Professional Corporation
                                                                                                                     615 North Upper Broadway, Suite 1100
                                                                                                                     Corpus Christi, Texas 78401-0748
                                                                                                                     (361) 888-9201
                                                                                                                     (361) 888-8353

                                                                                                                     By:
                                                                                                                            Jo      B. Baucum
                                                                                                                              exas Bar No. 24076262
                                                                                                                            jbb@wbwpc.com
                                                                                                                            Peter E. A vots
                                                                                                                            Texas Bar No. 01456450
                                                                                                                            pea@wbwpc.com

                                                                                                                     ATTORNEYS FOR NATIONWIDE
                                                                                                                     CAPITAL FUNDING, INC.
CertifiedDocumentNumber:92293750-Page4of4




                                                                                                                                                        Page4
                                                    F:\7134 Nationwide\0\20 POP - Johnson Controls 0922-06-38.docx
                                  Case
                                  •• "' .. . . • 4:20-cv-03656
                                            ~ , ,ii Mi
                                                               Document 1-3 Filed on 10/26/20 in TXSD Page 12 of 15
                                                         !!!I'.-   ii




                ...···•·· of                HAR.···•·••.
          :· ,6.
            •:,,;;;- •'
                        .. •··• · •• • • '9'tn
                                            V
                                               •••
        :i 0.:) ,/ *.
        : (.) : ____··. ,'
        ~
        ..c.)
          1- ~·
            ~
                '
                             . · ··.-•. ,Q0 ••\
                              :
                                  ~.   ''                                             =- =-
                                                                                 '';, , c:. ·~.
                                                                                    :;      ::
                                                                                     . .... .
                                                                                    ; "'(' :
                                         ~ ·_;
                    ·:;;,-:
            ..._ ~ ·•...·
                                                                       '



                                                                   .         _ _..-
                    ·<. ~~········· ....$ ./
                              ··.. · li!'·•-,.~
                                             *.....~~ ':.-·                ti .. ·•""..




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 26, 2020


     Certified Document Number:                                                                   92293750 Total Pages: 4




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                        Case 4:20-cv-03656 Document 1-3 Filed on 10/26/20 in TXSD Page 13 of 1510/23/2020 10:51 AM
                                                                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                                                                      Envelope No. 47467070
                                                                                                                                                       By: Quandella Andrews
                                                                                                                                                  Filed: 10/23/2020 10:51 AM

                                                                                        CAUSE NO. 202059389


                                                    NATIONWIDE CAPITAL FUNDING, INC., §                   IN THE DISTRICT COURT OF
                                                                                      §
                                                                 Plaintiff,           §
                                                                                      §
                                                         v.                           §                   61ST JUDICIAL DISTRICT
                                                                                      §
                                                    JOHNSON CONTROLS FIRE
                                                                                      §
                                                    PROTECTION, LP,
                                                                                      §
                                                                 Defendant.           §                   HARRIS COUNTY, TEXAS

                                                                              DEFENDANT’S ORIGINAL ANSWER

                                                    Defendant Johnson Controls Fire Protection LP (“Defendant”) files this Original Answer.

                                                                                            I. GENERAL DENIAL

                                                           1.     Defendant denies each and every allegation contained in Plaintiff’s Original

                                                    Petition, and any amendments thereto, as permitted under Rule 92 of the Texas Rules of Civil

                                                    Procedure and demands strict proof thereof.

                                                                                            II. DEFENSES

                                                           2.     Not all conditions precedent to entitle Plaintiff to recover the sums sought have

                                                    been performed or occurred, including but not limited to AES’s failure to complete the invoiced

                                                    work in a reasonable and workmanlike manner, or at all.

                                                           3.     Defendant affirmatively pleads the defense of offset.
Certified Document Number: 92763384 - Page 1 of 2




                                                           4.     Defendant affirmatively pleads the defense of waiver.

                                                           5.     Defendant affirmatively pleads the defense of estoppel.

                                                           6.     Defendant asserts that Plaintiff did not mitigate its damages, if any.

                                                           7.     Defendant asserts that Plaintiff lacks standing.




                                                                                                    -1-
                                                        Case 4:20-cv-03656 Document 1-3 Filed on 10/26/20 in TXSD Page 14 of 15




                                                            8.       Defendant asserts that Plaintiff fails to state a valid claim upon which relief can be

                                                    granted.

                                                            9.       Defendant asserts that Plaintiff has no basis recognized by applicable law for

                                                    recovery of its attorneys’ fees, costs, or expenses.

                                                            10.      Defendant asserts that Plaintiff has no right to recovery from Defendant due to the

                                                    existence of a “customer dispute” as defined in Plaintiff’s contract with AES.




                                                                                                        Submitted by:

                                                    Dated: October 23, 2020                             FAEGRE DRINKER BIDDLE & REATH LLP



                                                                                                        By: /s/ Jude T. Hickland

                                                                                                             Jude T. Hickland, Bar No. 24065416
                                                                                                             jude.hickland@faegredrinker.com


                                                                                                        1717 Main Street, Suite 5400
                                                                                                        Dallas, TX 75201
                                                                                                        Telephone:     +1 469 357 2500
                                                                                                        Facsimile:     +1 469 327 0860

                                                                                                        Attorneys for Defendant
                                                                                                        JOHNSON CONTROLS FIRE PROTECTION
Certified Document Number: 92763384 - Page 2 of 2




                                                                                                        LP


                                                    ACTIVE.125396013.01




                                                                                                     -2-
                                  Case
                                  •• "' .. . . • 4:20-cv-03656
                                            ~ , ,ii Mi
                                                               Document 1-3 Filed on 10/26/20 in TXSD Page 15 of 15
                                                         !!!I'.-   ii




                ...···•·· of                HAR.···•·••.
          :· ,6.
            •:,,;;;- •'
                        .. •··• · •• • • '9'tn
                                            V
                                               •••
        :i 0.:) ,/ *.
        : (.) : ____··. ,'
        ~
        ..c.)
          1- ~·
            ~
                '
                             . · ··.-•. ,Q0 ••\
                              :
                                  ~.   ''                                             =- =-
                                                                                 '';, , c:. ·~.
                                                                                    :;      ::
                                                                                     . .... .
                                                                                    ; "'(' :
                                         ~ ·_;
                    ·:;;,-:
            ..._ ~ ·•...·
                                                                       '



                                                                   .         _ _..-
                    ·<. ~~········· ....$ ./
                              ··.. · li!'·•-,.~
                                             *.....~~ ':.-·                ti .. ·•""..




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 26, 2020


     Certified Document Number:                                                                   92763384 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
